3%~     ATTORNEY’   GENERAL
                        OF TEXAS
                      AUS-lVN. %-ExAl3 78711


                      February 9, 1968


Commissioner J. K. Williams            Opinion No. M-199
Coordinating Board
Texas College & University System      Re:   Whether Public Junior Colleges
Sam Houston State Office Building            in Texas are "institutions
Austin, Texas 78701                          which are local educational
                                             agencies" as provided by the
Dear Mr. Williams:                           State, and related questions.

          In your request for an opinion from this office you
state the following:

         "In 1965 the Central Texas Union Junior
    College District was created by a vote of the
    people. The College District is comprised of
    the Independent School Districts of Killeen
    and Copperas Cove and the Connnon School Dis-
    trict of Nolanville.  The tax base was estab-
    lished on the recommendation of consultants
    who estimated opening enrollment would be
    approximately 155 students.

          "Evidently, the consultants did not
     consider the sheer vastness of the military
     complex located at Fort Hood, Killeen Base,
     and Robert Gray Army Airfield.  There are ap-
     proximately 40,000 permanent personnel, most
     of whom are eligible to attend Central Texas
     College under the Department of Defense As-
     sistance Program or the G.I. Bill. The truth
     of the matter is that Central Texas College
     is committed to serve what amounts to a vast
     Federal District.

          "The assessed valuation of Central Texas
     College District is approximately $72,000,000.00,
     which would be adequate to provide the civilian
     population of the District, not including mili-
     tary dependents.   In reality, these military
     reservations are legally a part of the College
     District and were voted as such when the Dis-
     trict was created.


                            ‘- 956 -
Hon. J. K. Williams, page 2 (M-199)



          "As a result, Central Texas College had to
    allocate several times as much money to con-
    struction and equipment as was initially visu-
    alized, since students registered for classes at
    a rate of 1,300% in excess of the original esti-
    mate.

         "The composition of the Fall Semester, 1967
    Enrollment (Head-count) was as follows:

          "1,187          Active Military
             315          Militarily-Connected Dependents
             112~         Federal Employees and Dependents
             470          All Other

          "The basis for junior college taxation is
    very similar to that of the public school system.
    The problems of finance are also much the same.
    The tax rate for Fiscal Year, 1968 for opera-
    tion and maintenance is $.25 per $100 assessed
    valuation, the maximum rate authorized when the
    District was established.   Due to the unique
    situation whereby Fort Hood was created, Central
    Texas College is legally prohibited from taxing
    any private business located on these military
    reservations.   The only remaining alternative to
    proper financing of the College is to seek possi-
    ble federal financial assistance as an impacted
    junior college district under . . . federal pro-
    grams :
          ”
              .   .   .




         "The purpose of this letter is to request
    your opinion in regard to the following four
    questions:

          "1.) are Public Junior Colleges in Texas
     'institutions which are local educational
     agencies' as provided by the state,

           "2.) are Public Junior Colleges in Texas
     institutions which provide 'public free' sec-
     ondary education at public expense, pursuant to
     the laws of the State of Texas,

          "3.) is Attorney General's Opinion WW-868
     altered by the passage of the Higher Education

                                   -957-
Hon. J. K. Williams, page 3 (W-199)



     Coordinating Act of 1965, (H.B. 1, Acts of the
     59th Legislature, Regular Session 1965), and

          "4.) are Public Junior Colleges in Texas
     'in fact, under public supervision and direction?'



                         First Question

          Article 2815h, Vernon's Civil Statutes, authorizes
the establishment of junior college districts with powers to
assess and collect taxes for support and maintenance.  Section
5 of Article 2815h provides:

         "The Board of Trustees of Junior College
    Districts shall be governed in the establish-
    ment, management and control of the Junior
    College by the General Law governing the estab-
    lishment management and control of Independent
    School Districts insofar as the General Law is
    applicable."

          In Shepherd v. San Jacinto Junior College District, 363
S.W.2d 742 (Tex.Sup. 1962), the Court held Article 2815h to be
a constitutional enactment.  In this case, the Court said at page
744:

                 The junior colleges, developed for
    the moit'p&t   since 1929, are sandwiched in, so
    to speak, between the high schools on one hand
    and the colleges or universities on the other
    hand. In certain respects, the junior college
    is what its name implies, that is, a school
    which is above the high school level yet one
    whose highest grade is below the educational
    level required for a degree from a university.
    Yet, as pointed out by one of the briefs on
    file here, it would not be inappropriate to
    refer to the districts which support such
    schools as 'junior college districts,' 'ad-
    vanced independent school districts' or 'grad-
    uate high school districts.'   The point of this
    is that junior colleges and their districts may
    in some instances be regarded as colleges and in
    other instances as schools in the nature of ad-
    vanced high schools. The Junior College Act it-
    self makes numerous references to independent

                            -958-
Hon. J. K. Williams, page 4 (M-199)



     school districts when delineating the powers and
     operations of a junior college district.*

          Public junior college districts have some attributes
of both high school districts and of colleges and in some areas
are considered to be local agencies as provided by the State.
Attorney General's Opinion WW-868 (1960).

          In our opinion public junior colleges in Texas are
"institutions which are local educational agencies" as provided
by the State of Texas.

                         Second Question

          We are unable to find any statutory authority defining
"public free" secondary education at public expense, pursuant
to the laws of the State of Texas. In Shepherd v. San Jacinto
Junior College District, 363 S.W.Zd 742 (Tex.Sup. 1962) , it was
held that junior colleges constitute a part of the public free
schools of Texas.

          It is our opinion that public junior colleges in Texas
are institutions which provide "public free" secondary education
at public expense, pursuant to the laws of the State of Texas.

                         Third Question

          The Higher Education Coordinating Act of 1965, codified
as Article 2919e-2, Vernon's.Civil Statutes, in Sections 3 and
17 expressly provide that the State Coordinating Board, Texas
College and University System, shall exercise general control of
all public junior colleges, including functions set out~in said
statute and in other laws of the State,of Texas. However, said
Act further provides that functions vested in the governing boards
of the respective public junior colleges, not specifically dele-
gated to the State Board, shall be performed by such local boards.
Section 5 of Article 2815h also provides that the board of trustees
of junior college districts shall be governed in the establishment,
management and control of the junior college by the general law
governing ,the establishment, management and control of independent
school districts insofar as the general law is applicable.   It is
our opinion that Attorney General's Opinion WW-868 (1960) is not
altered by the terms of the Higher Education Coordinating Act of
1965.

                         Fourth Question

          The Higher Education Coordinating Act of 1965 (Article

                             -959-
Hon. J. K. Williams, page 5 (M-199)



2919e-2) in Sections 3 and 17, provide that the Higher Education
Coordinating Board shall exercise general control of all public
junior colleges and shall perform such functions as provided by
said Act and by other laws of the State of Texas.

          In our opinion public junior colleges are under public
supervision and direction.

                         SUMMARY

          Public junior colleges in Texas are "in-
     stitutions which are local educational agencies"
     as provided by the State.

          Public junior colleges in Texas are in-
     stitutions which provide "public free" secondary
     education at public expense, pursuant to the
     laws of the State of Texas.

          Attorney General's Opinion WW-868 (1960) is
     not altered by the passage of the Higher Edu-
     cation Coordinating Act of 1965.

          Public junior colleges in Texas are under
     public supervision and direction.
                                     /7
                                        s very truly,

                                              cm=
                                             C. 'MARTIN
                                             General of Texas

Prepared by Jack Sparks
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Hawthorne Phillips, Chairman
Kerns Taylor, Co-Chairman
W. V. Geppert
John Banks
Fisher Tyler
James Quick

A. J. CARUBBI, JR.
Executive Assistant


                               -960-